 



Exhibit 10.66

FORM OF

VERITAS SOFTWARE CORPORATION

STOCK OPTION AGREEMENT

RECITALS

     A.      The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

     B.      Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to Optionee.

     C.      All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

              NOW, THEREFORE, it is hereby agreed as follows:

              1.      Grant of Option. The Corporation hereby grants to
Optionee, as of the Grant Date, an option to purchase up to the number of Option
Shares specified in the Grant Notice. The Option Shares shall be purchasable
from time to time during the option term specified in Paragraph 2 at the
Exercise Price.

              2.      Option Term. This option shall have a maximum term of ten
(10) years measured from the Grant Date and shall accordingly expire at the
close of business on the Expiration Date, unless sooner terminated in accordance
with Paragraph 5 or 6.

              3.      Limited Transferability.

                      (a)      This option shall be neither transferable nor
assignable by Optionee other than by will or the laws of inheritance following
Optionee’s death and may be exercised, during Optionee’s lifetime, only by
Optionee. However, Optionee may designate one or more persons as the beneficiary
or beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding this option. Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this option may, pursuant to Paragraph 5, be exercised
following Optionee’s death.

                      (b)      If this option is designated a Non-Statutory
Option in the Grant Notice, then this option may, subject to the consent of the
Plan Administrator, be assigned in

 



--------------------------------------------------------------------------------



 



whole or in part during Optionee’s lifetime to one or more members of Optionee’s
family or to a trust established for the exclusive benefit of one or more such
family members or to Optionee’s former spouse, to the extent such assignment is
in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion shall be exercisable only by the person or
persons who acquire a proprietary interest in the option pursuant to such
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for this option immediately prior to such assignment.

              4.      Dates of Exercise. This option shall become exercisable
for the Option Shares in one or more installments as specified in the Grant
Notice. As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.

              5.      Cessation of Service. The option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date should any of the following provisions become
applicable:

                      (a)      Should Optionee cease to remain in Service for
any reason (other than Misconduct) while this option is outstanding, then
Optionee (or any person or persons to whom this option is transferred pursuant
to a permitted transfer under Paragraph 3) shall have a period of twelve (12)
months (commencing with the date of such cessation of Service) during which to
exercise this option, but in no event shall this option be exercisable at any
time after the Expiration Date.

                      (b)      Should Optionee die while this option is
outstanding, then the personal representative of Optionee’s estate or the person
or persons to whom the option is transferred pursuant to Optionee’s will or the
laws of inheritance following Optionee’s death or to whom the option is
transferred during Optionee’s lifetime pursuant to a permitted transfer under
Paragraph 3 shall have the right to exercise this option. However, if Optionee
dies while holding this option and has an effective beneficiary designation in
effect for this option at the time of his or her death, then the designated
beneficiary or beneficiaries shall have the exclusive right to exercise this
option following Optionee’s death. Any such right to exercise this option shall
lapse, and this option shall cease to be outstanding, upon the earlier of
(i) the expiration of the twelve (12) month period measured from the date of
Optionee’s death or (ii) the Expiration Date.

                      (c)      Should Optionee cease Service by reason of
Permanent Disability while this option is outstanding, then Optionee (or any
person or persons to whom this option is transferred pursuant to a permitted
transfer under Paragraph 3) shall have a period of twelve (12) months
(commencing with the date of such cessation of Service) during which to exercise
this option. In no event shall this option be exercisable at any time after the
Expiration Date.

                      (d)      During the limited period of post-Service
exercisability, this option may not be exercised in the aggregate for more than
the number of Option Shares for which such option is, at the time of Optionee’s
cessation of Service, exercisable pursuant to the Exercise

2



--------------------------------------------------------------------------------



 



Schedule specified in the Grant Notice or the special vesting acceleration
provisions of Paragraph 6. This option shall not vest or become exercisable for
any additional Option Shares, whether pursuant to the normal Exercise Schedule
specified in the Grant Notice or the special vesting acceleration provisions of
Paragraph 6, following the Optionee’s cessation of Service, except to the extent
(if any) specifically authorized by the Plan Administrator pursuant to an
express written agreement with the Optionee prior to such cessation of Service.
In the absence of such written agreement, the option shall, immediately upon the
Optionee’s cessation of Service, terminate and cease to be outstanding with
respect to any Option Shares for which the option is not otherwise at that time
vested and exercisable. Upon the expiration of the limited exercise period
provided under this Paragraph 5(d) or (if earlier) upon the Expiration Date,
this option shall terminate and cease to be outstanding for any otherwise vested
and exercisable Option Shares for which the option has not been exercised.

                      (e)      Should Optionee’s Service be terminated for
Misconduct or should Optionee otherwise engage in any Misconduct while this
option is outstanding, then this option shall terminate immediately and cease to
remain outstanding.

              6.      Special Acceleration of Option.

                      (a)      This option, to the extent outstanding at the
time of a Change in Control but not otherwise fully exercisable, shall
automatically accelerate so that this option shall, immediately prior to the
effective date of such Change in Control, vest and become exercisable for all of
the Option Shares at the time subject to this option and may be exercised for
any or all of those Option Shares as fully vested shares of Common Stock.
However, this option shall not vest or become exercisable on such an accelerated
basis, if and to the extent: (i) this option is to be assumed by the successor
corporation (or parent thereof) or is otherwise to be continued in full force
and effect pursuant to the terms of the Change in Control transaction or
(ii) this option is to be replaced with a cash incentive program of the
successor corporation which preserves the spread existing at the time of the
Change in Control on any Option Shares for which this option is not otherwise at
that time exercisable (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such shares) and provides
for subsequent payout of that spread in accordance with the same option
exercise/vesting schedule for those Option Shares set forth in the Grant Notice.

                      (b)      Immediately following the Change in Control, this
option shall terminate and cease to be outstanding, except to the extent assumed
by the successor corporation (or parent thereof) or otherwise continued in
effect pursuant to the terms of the Change in Control transaction.

                      (c)      If this option is assumed in connection with a
Change in Control or otherwise continued in effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to Optionee in
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control, and appropriate adjustments shall also be made
to the Exercise Price, provided the aggregate Exercise Price shall remain the
same. To the extent the actual holders of the Corporation’s outstanding Common
Stock receive cash consideration

3



--------------------------------------------------------------------------------



 



for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption of this option, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control.

                      (d)      This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

                      (e)      Except as provided in this Section 6 above, this
option shall not accelerate pursuant to the terms of any change-in-control
agreement or employment agreement between the Corporation and Optionee existing
as of the date hereof as a result of the consummation of the proposed merger of
the Corporation and Symantec Corporation pursuant to that certain Agreement and
Plan of Reorganization dated December 15, 2004. The foregoing shall not affect
in any manner the rights of Optionee under any change-in-control or employment
agreement between Optionee and Symantec Corporation.

              7.      Adjustment in Option Shares. Should any change be made to
the Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

              8.      Stockholder Rights. The holder of this option shall not
have any stockholder rights with respect to the Option Shares until such person
shall have exercised the option, paid the Exercise Price and become a holder of
record of the purchased shares.

              9.      Manner of Exercising Option.

                      (a)      In order to exercise this option with respect to
all or any part of the Option Shares for which this option is at the time
exercisable, Optionee (or any other person or persons exercising the option)
must take the following actions:

                                (i)      Execute and deliver to the Corporation
a Notice of Exercise for the Option Shares for which the option is exercised.

                                (ii)      Pay the aggregate Exercise Price for
the purchased shares in one or more of the following forms:

                                          (A)      cash or check made payable to
the Corporation;

4



--------------------------------------------------------------------------------



 



                                          (B)      shares of Common Stock held
by Optionee (or any other person or persons exercising the option) for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or

                                          (C)      through a special sale and
remittance procedure pursuant to which Optionee (or any other person or persons
exercising the option) shall concurrently provide irrevocable instructions
(i) to a brokerage firm (reasonably satisfactory to the Corporation for purposes
of administering such procedure in compliance with the Corporation’s
pre-notification/pre clearance policies) to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (ii) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.

                                          Except to the extent the sale and
remittance procedure is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the Notice of Exercise delivered to the
Corporation in connection with the option exercise.

                                (iii)      Furnish to the Corporation
appropriate documentation that the person or persons exercising the option (if
other than Optionee) have the right to exercise this option.

                                (iv)      Make appropriate arrangements with the
Corporation (or Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all applicable income and employment tax withholding
requirements applicable to the option exercise.

                      (b)      As soon as practical after the Exercise Date, the
Corporation shall issue to or on behalf of Optionee (or any other person or
persons exercising this option) a certificate for the purchased Option Shares,
with the appropriate legends affixed thereto.

                      (c)      In no event may this option be exercised for any
fractional shares.

              10.     Compliance with Laws and Regulations.

                      (a)      The exercise of this option and the issuance of
the Option Shares upon such exercise shall be subject to compliance by the
Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

5



--------------------------------------------------------------------------------



 



                      (b)      The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the Corporation of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Corporation, however, shall use its best efforts to
obtain all such approvals.

              11.      Successors and Assigns. Except to the extent otherwise
provided in Paragraphs 3 and 6, the provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and Optionee, Optionee’s assigns, the legal representatives, heirs and
legatees of Optionee’s estate and any beneficiaries of this option designated by
Optionee.

              12.      Notices. Any notice required to be given or delivered to
the Corporation under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal corporate offices. Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee at the address indicated below Optionee’s signature line on the
Grant Notice. All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

              13.      Construction. This Agreement and the option evidenced
hereby are made and granted pursuant to the Plan and are in all respects limited
by and subject to the terms of the Plan. All decisions of the Plan Administrator
with respect to any question or issue arising under the Plan or this Agreement
shall be conclusive and binding on all persons having an interest in this
option.

              14.      Governing Law. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.

              15.      Excess Shares. If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

              16.      Additional Terms Applicable to an Incentive Option. In
the event this option is designated an Incentive Option in the Grant Notice, the
following terms and conditions shall also apply to the grant:

                      (a)      This option shall cease to qualify for favorable
tax treatment as an Incentive Option if (and to the extent) this option is
exercised for one or more Option Shares: (A) more than three (3) months after
the date Optionee ceases to be an Employee for any reason other than death or
Permanent Disability or (B) more than twelve (12) months after the date Optionee
ceases to be an Employee by reason of Permanent Disability.

6



--------------------------------------------------------------------------------



 



                      (b)      No installment under this option shall qualify
for favorable tax treatment as an Incentive Option if (and to the extent) the
aggregate Fair Market Value (determined at the Grant Date) of the Common Stock
for which such installment first becomes exercisable hereunder would, when added
to the aggregate value (determined as of the respective date or dates of grant)
of the Common Stock or other securities for which this option or any other
Incentive Options granted to Optionee prior to the Grant Date (whether under the
Plan or any other option plan of the Corporation or any Parent or Subsidiary)
first become exercisable during the same calendar year, exceed One Hundred
Thousand Dollars ($100,000) in the aggregate. Should such One Hundred Thousand
Dollar ($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.

                      (c)      Should the exercisability of this option be
accelerated upon a Change in Control, then this option shall qualify for
favorable tax treatment as an Incentive Option only to the extent the aggregate
Fair Market Value (determined at the Grant Date) of the Common Stock for which
this option first becomes exercisable in the calendar year in which the Change
in Control transaction occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should the applicable One Hundred Thousand Dollar
($100,000) limitation be exceeded in the calendar year of such Change in
Control, the option may nevertheless be exercised for the excess shares in such
calendar year as a Non-Statutory Option.

                      (d)      Should Optionee hold, in addition to this option,
one or more other options to purchase Common Stock which become exercisable for
the first time in the same calendar year as this option, then the foregoing
limitations on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options are granted.

              17.      Employment at Will. Nothing in this Agreement or in the
Plan shall confer upon Optionee any right to continue in Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any Parent or Subsidiary employing or retaining
Optionee) or of Optionee, which rights are hereby expressly reserved by each, to
terminate Optionee’s Service at any time for any reason, with or without cause.

7



--------------------------------------------------------------------------------



 



EXHIBIT I

NOTICE OF EXERCISE

          I hereby notify VERITAS Software Corporation (the “Corporation”) that
I elect to purchase ___shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $       per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 2003 Stock Incentive Plan on ___, ___.

          Concurrently with the delivery of this Exercise Notice to the
Corporation, I shall hereby pay to the Corporation the Exercise Price for the
Purchased Shares in accordance with the provisions of my agreement with the
Corporation (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise. Alternatively, I may utilize the special broker-dealer sale and
remittance procedure specified in my agreement to effect payment of the Exercise
Price.

                                        ,           
Date

                    Optionee
 
       

  Address:    

       
 
       
 
             
 
       
Print name in exact manner it is to appear on the stock certificate:
             
 
       
Address to which certificate is to be sent, if different from address above:
             
 
       
 
             
 
       
Social Security Number:
             

 



--------------------------------------------------------------------------------



 



APPENDIX

                    The following definitions shall be in effect under the
Agreement:

                    A.      Agreement shall mean this Stock Option Agreement.

                    B.      Board shall mean the Corporation’s Board of
Directors.

                    C.      Change in Control shall mean a change in ownership
or control of the Corporation effected through any of the following
transactions:

                    (i)      a merger, consolidation or other reorganization
approved by the Corporation’s stockholders, unless securities representing more
than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Corporation’s outstanding voting securities
immediately prior to such transaction, or

                    (ii)      a stockholder-approved sale, transfer or other
disposition of all or substantially all of the Corporation’s assets in complete
liquidation or dissolution of the Corporation, or

                    (iii)      any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) under the 1934 Act (other than the Corporation
or a person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 under the 1934 Act) of securities possessing
(or convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Corporation or the acquisition of outstanding securities held by one or more
of the Corporation’s stockholders.

                    D.      Code shall mean the Internal Revenue Code of 1986,
as amended.

                    E.      Common Stock shall mean shares of the Corporation’s
common stock.

                    F.      Corporation shall mean VERITAS Software Corporation,
a Delaware corporation, and any successor corporation to all or substantially
all of the assets or voting stock of VERITAS Software Corporation which shall by
appropriate action adopt the Plan.

A-1



--------------------------------------------------------------------------------



 



                    G.      Employee shall mean an individual who is in the
employ of the Corporation (or any Parent or Subsidiary), subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance.

                    H.      Exercise Date shall mean the date on which the
option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

                    I.      Exercise Price shall mean the exercise price per
Option Share as specified in the Grant Notice.

                    J.      Exercise Schedule shall mean the schedule set forth
in the Grant Notice pursuant to which the option is to vest and become
exercisable for the Option Shares in a series of installments over the
Optionee’s period of Service.

                    K.      Expiration Date shall mean the date on which the
option expires as specified in the Grant Notice.

                    L.      Fair Market Value per share of Common Stock on any
relevant date shall be determined in accordance with the following provisions:

                    (i)      If the Common Stock is at the time traded on the
Nasdaq National Market, then the Fair Market Value shall be deemed equal to the
closing selling price per share of Common Stock on the date in question, as the
price is reported by the National Association of Securities Dealers on the
Nasdaq National Market and published in The Wall Street Journal. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists, or

                    (ii)      If the Common Stock is at the time listed on any
Stock Exchange, then the Fair Market Value shall be deemed equal to the closing
selling price per share of Common Stock on the date in question on the Stock
Exchange determined by the Plan Administrator to be the primary market for the
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange and published in The Wall Street Journal. If there
is no closing selling price for the Common Stock on the date in question, then
the Fair Market Value shall be the closing selling price on the last preceding
date for which such quotation exists.

                    M.      Grant Date shall mean the date of grant of the
option as specified in the Grant Notice.

                    N.      Grant Notice shall mean the Notice of Grant of Stock
Option accompanying the Agreement, pursuant to which Optionee has been informed
of the basic terms of the option evidenced hereby.

A-2



--------------------------------------------------------------------------------



 



                    O.      Incentive Option shall mean an option which
satisfies the requirements of Code Section 422.

                    P.      Misconduct shall mean the commission of any act of
fraud, embezzlement or dishonesty by Optionee, any unauthorized use or
disclosure by Optionee of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Optionee adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss Optionee or any other person in the
Service of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan or this Agreement, to constitute grounds for termination for
Misconduct.

                    Q.      Non-Statutory Option shall mean an option not
intended to satisfy the requirements of Code Section 422.

                    R.      Notice of Exercise shall mean the notice of exercise
in the form attached hereto as Exhibit I.

                    S.      Option Shares shall mean the number of shares of
Common Stock subject to the option as specified in the Grant Notice.

                    T.      Optionee shall mean the person to whom the option is
granted as specified in the Grant Notice.

                    U.      Parent shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

                    V.      Permanent Disability shall mean the inability of
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or has lasted or can be expected to last for a continuous period of
twelve (12) months or more.

                    W.      Plan shall mean the Corporation’s 2003 Stock
Incentive Plan.

                    X.      Plan Administrator shall mean either the Board or a
committee of the Board acting in its capacity as administrator of the Plan.

A-3



--------------------------------------------------------------------------------



 



                    Y.      Service shall mean the Optionee’s performance of
services for the Corporation (or any Parent or Subsidiary) in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor. Service shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Corporation;
provided, however, that for a leave which exceeds ninety (90) days, Service
shall be deemed, for purposes of determining the period within which this option
may be exercised as an Incentive Option (if designated as such in the Grant
Notice), to cease on the ninety-first (91st) day of such leave, unless the right
of that Optionee to return to Service following such leave is guaranteed by law
or statute. Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator, no Service credit shall be given for
vesting purposes for any period the Optionee is on a leave of absence.

                    Z.      Stock Exchange shall mean the American Stock
Exchange or the New York Stock Exchange.

                    AA.   Subsidiary shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

A-4